Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-20 and 22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al (US 7129312 B1).
Regarding the new limitation in claim 18, the polymer diol used to prepare the high molecular weight diisocyanate of Krebs has a number average molecular weight preferably less than 1500, and is determined by the OH number thereof [col 4 lines 48-54]. A molecular weight less than 1500 for a diol is an OH equivalent weight of less than 750, which is an OH number of greater than 74.8 mgKOH/mol, which encompasses the claimed range of 112 to 280 mgKOH/g.
Krebs discloses adhesive compositions comprising polyols (i.e. an –OH component) and high molecular weight diisocyanates (i.e. polyurethane prepolymer with NCO termination) prepared from a diol and a stoichiometric excess of monomer diisocyanate [abstract, col 3 lines 51-58] to which may be added a migratory polyisocyanate especially triisocyanate that are isocyanurates, biurets or adducts with triols of HDI and IPDI [col 9 lines 8-11, col 9 line 41 through col 10 line 6]. Preferred diisocyanates include various asymmetric ones such as IPDI [clm 5] and the exemplified TDI and MDI [Table 1 example 9] that includes asymmetric isomers of TDI [col 4 lines 24-25] and of MDI [col 4 line 30]. Specifically the polyols reacted with the higher molecular weight diisocyanate include polyesters, polyethers and mixtures thereof [claim 8, col 5 line 59 et seq, col 6 lines 52-56]. The diols include polyethers [clm 23]. Regarding claim 26, the residual monomer content in the examples is less than 0.5wt% [Table 1] and when an 
Now that the independent claim 18 requires both polyether polyol to polyester polyol in the claimed ratio, it is noted that Krebs does not teach individual amounts of polyether polyol and polyester polyol. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% - 50% each. Thus, the ratio by weight of the amount of polyether polyol to the amount of polyester polyol r4 would be 1, which satisfies the range claimed. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 24, the high molecular weight diisocyanate is prepared in ethyl acetate (anhydrous) at temperatures below 95°C [col 10 line 39 et seq] with the claimed ratio r1 [col 5 lines 59-65]. It is noted that claim 24 is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based 
Regarding claims 28-29, the amount of migratory triisocyanate added is up to 25wt% based on total isocyanate [col 10 lines 1-3]. It is noted that claim 24 is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced. The amount of diisocyanate monomer used in Krebs does not affect the amount of isocyanate groups on the prepolymer, since the residual monomer is removed. 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that the limited number of disclosed polyols and diols would allow the ordinarily skilled artisan to readily envisage the claimed embodiments with a mixture polyester and polyether polyols/diols, Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).



Claim 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al (US 7129312 B1) in view of Cao et al (US 20090237773 A1).
Krebs does not explicitly disclose any ratio of polyether to polyester polyol/diol, but does disclose that the composition is for adhesives. 
Cao discloses polyurethanes used for adhesives comprising an isocyanate, a polyether diol and a polyester diol [abstract] similar to Krebs. Cao teaches that a 1:1 ratio of polyether to polyester results improved adhesive property [0084]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a ratio of 1:1 of polyether to polyester polyol/diol in Krebs because Cao teaches that is improves adhesive property. 




Claim 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al (US 20120258306 A1).
Regarding the new limitation in claim 18, the polymer polyol used to prepare the NCO prepolymer of Kinzelmann is preferably a diol [0017] and when it is a polyester and/or polyether diol it has a molecular weight preferably 400 to 5000 [0030, 0032], i.e. an equivalent weight of 
Kinzelmann discloses a two component polyurethane adhesive composition containing a prepolymer having at least two NCO groups and at least one polymeric crosslinker having at least two groups that react with NCO groups [abstract]. The prepolymer component is a reaction product of polymer diol and stoichiometric excess of diisocyanates [0015, 0017-0018], the diisocyanate includes many asymmetric embodiments like IPDI [0019], the diol may be a polyether or polyester [0016], and an isocyanurate of various common isocyanates such as IPDI may be added to the isocyanate prepolymer [0024].  The polymeric crosslinker preferably includes polyols [0026] including polyester polyols [0031] and polyether polyols [0030] that may be used in combination [0036]. The PU prepolymers may be distilled to remove residual diisocyanate monomer [0022]. The examples reacts the –NCO and –OH components in am NCO/OH ratio of 1.25 [0061]. Some embodiments of the adhesive are solvent free [0052]. 
Now that the independent claim 18 requires both polyether polyol and polyester polyol in the claimed ratio, it is noted that Kinzelmann does not teach individual amounts of polyether polyol and polyester polyol. However, it would have been obvious to one of ordinary skill in the art to choose equal amounts of each component, i.e. 50% - 50% each. Thus, the ratio by weight of the amount of polyether polyol to the amount of polyester polyol r4 would be 1, which satisfies the range claimed. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely… on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.’” In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claims 28-29, it is noted that claims are product by process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Product-by-process limitations are only relevant to patentability insofar as they affect the structure of the claimed product. Since the claimed polymers with the claimed functionality are disclosed, the product-by-process limitations have been met unless applicant can show a different product is produced. The amount of diisocyanate monomer used in Kinzelmann does not affect the amount of isocyanate groups on the prepolymer, since the residual monomer is removed. 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that the limited number of disclosed polyols and diols would allow the ordinarily skilled artisan to readily Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Regarding claim 30, Kinzelmann does not disclose the NCO content of the PU prepolymer explicitly, but does disclose that the PU prepolymer can have a molecular weight between 500 and 30,000 g/mol [0023]. For a difunctional NCO prepolymer, this is a content of 6.7 to 400 meq per 100g.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


Claim 18-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al (US 20120258306 A1) in view of Cao et al (US 20090237773 A1).
Kinzelmann does not explicitly disclose any ratio of polyether to polyester polyol/diol, but does disclose that the composition is for adhesives. 
Cao discloses polyurethanes used for adhesives comprising an isocyanate, a polyether diol and a polyester diol [abstract] similar to Krebs. Cao teaches that a 1:1 ratio of polyether to polyester results improved adhesive property [0084]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a ratio of 1:1 of polyether to polyester polyol/diol in Kinzelmann because Cao teaches that is improves adhesive property. 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the inventive examples 2-9 and 11 satisfy the peel test and exhibit a satisfactory level of cohesion, whereas the comparative Examples 1 and 10 have do not have satisfactory level of cohesion for multilayer structures A, B, and C. Applicant seems to be implying that this improved cohesion is an unexpected results of the claimed OHN of the diol components being between 112 and 280 mgKOH/g, because the comparative examples 1 and 10 comprise VORANOL 2000L which has OHN=56 mgKOH/g. This argument is not convincing. The comparative examples 1 and 10 both also contain VORANOL P400 with OHN=260 mgKOH/g, and so also read on the present claim 18. There is no fair comparison to the prior art. Furthermore, as discussed in the above rejection, Krebs points out the importance of the OHN of the diol components that prepare the isocyanate prepolymer [col 4 lines 48-54], and so Applicant is at best doing routine experimentation to find the optimum ranges of the disclosure of the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicant argues that Krebs does not disclose the claimed OHN of the diol of component A of the claims. This argument is not convincing. As discussed in the amended rejection above, the polymer diol used to prepare the high molecular weight diisocyanate of Krebs has a number average molecular weight preferably less than 1500, and is determined by the OH number thereof [col 4 lines 48-54]. A molecular weight less than 1500 for a diol is an OH equivalent weight of less than 750, which is an OH number of greater than 74.8 mgKOH/mol, which encompasses the claimed range of 112 to 280 mgKOH/g.

Applicant argues that Kinzelmann discloses polyesters and polyethers used to prepare the NCO terminated prepolymer but does not disclose the claimed OHN of 112 to 280 mgKOH/g. This argument is not convincing. Kinzelmann discloses that the polyols are preferably diols [0017] and that the polyether diols and polyester diols each have a molecular weight of 400 to 5000 g/mol [0030, 0032], i.e. an equivalent weight of 200 to 2500 and an OHN range of 22.4 to 280.5 mgKOH/g.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766